EXHIBIT 10.41

 

AGREEMENT

 

This Agreement (this “Agreement”) is entered into as of 11 July 2005 by and
between SES Global Satellite Leasing Limited, an Isle of Man company with
offices at 15-19 Athol Street, Douglas, Isle of Man IMI 1LB (“SES”), and New
Skies Satellites B.V. (“NSS”), a Dutch limited liability company with offices at
Rooseveltplantsoen 4, 2517 KR, The Hague, The Netherlands.

 

WHEREAS, the Government of the Netherlands (the “Dutch Government”) secured
rights to operate a telecommunications satellite at the 125° West Longitude
orbital arc position (“125° West”) using the FSS frequencies pursuant to the
“NSS-6” filing (CR/C/265) (the “NSS-6 Filing” or “FSS Filing”) and using the BSS
frequencies pursuant to the “NSS-10 BSS” filing or (AP30-30A/E/305) (the “NSS-10
Filing” or “BSS Filing”) (the NSS-6 and the NSS-10 Filings being collectively
referred to as the “NSS Filings”) made by the Dutch Government with the
International Telecommunication Union (“ITU”) in accordance with the Radio
Regulations of the ITU; and

 

WHEREAS, the Dutch Government granted NSS the exclusive right to operate a
satellite at 125° West and exploit the rights afforded under the NSS Filings
relating to such orbital position (the “NSS Authorization”); and

 

WHEREAS, other Administrations have also secured rights under filings (“Other
Filings”) made with the ITU under which SES or an SES Affiliate (as defined in
Section 2 (a) (i)) or an entity in which SES is interested is or will be
authorized to operate a telecommunications satellite at 125° West or at an
orbital position adjacent or nearby to 125° West using certain of the Ku-band
frequencies overlapping with those contained in the NSS Filings (the
“Overlapping Frequencies”). In this Agreement and for the avoidance of doubt,
the phrases “Ku-band frequencies” or “Ku-band frequency assignments” shall
include frequencies in the 10.95-11.2,11.45-12.75,13.75-14.5 and 17.3-17.8 GHz
bands.

 

NOW THEREFORE, in consideration of the foregoing premises and the parties’
respective covenants and agreements and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties hereto hereby agree as follows:

 

1. Exclusivity Period. In consideration of SES’ payment of an option grant fee
in the amount of US$500,000 (the “Option Grant Fee”) in accordance with
Section 6 below, NSS agrees as follows:

 

(a)          From the date of this Agreement until 5:00 pm GMT on August 4, 2005
(the “Exclusivity Period”), NSS shall not

i.                  enter into any legally binding commitment or agreement with
any third party nor

ii.               in any way act or fail to act in a manner,

that could reasonably be deemed to prohibit or materially prejudice SES from
exercising, or substantially enjoying the benefits to be derived from the
exercise of, the Option (as defined in Section l(b) below). SES may extend

 

--------------------------------------------------------------------------------


 

the Exclusivity Period on a day-to-day basis up to 5:00 pm GMT on August 11,
2005 or such longer period as the parties may agree by (i) providing at least 72
hours advance written notice to NSS before the first such extension and 24 hours
advance written notice before each extension thereafter stating the date until
which such an extension is requested and (ii) paying the sum of US$50,000 per
day for each weekday (i.e., excluding Saturday and Sunday) to be included in the
extension period in accordance with Section 6 below. Such additional amounts
shall be deemed to be added to and a part of the Option Grant Fee.

 

(b)         NSS hereby grants SES the exclusive right but not the obligation to
exercise the option described in Section 2 below (the “Option”) at any time
prior to the expiration of the Exclusively Period. Subject to payment be SES of
the Option Grant Fee, the Option shall not be revocable by NSS during the
Exclusivity Period. In order to exercise the Option, SES shall deliver to NSS
prior to the expiration of the Exclusivity Period a written notice of exercise
in which SES states the SES Preferred Method of Proceeding (as defined in
Section 2 below).

 

(c)          Notwithstanding the foregoing, nothing in this provision shall be
deemed to prevent NSS from entering into discussions with any third party for
the purpose of permitting NSS (or its designee) to bring the NSS Filings into
use at 125° West in the event (or in anticipation of the event) that SES chooses
not to exercise the Option granted hereunder.

 

2. Description of the Option

 

Upon exercise of the Option by SES in the manner described in Section l(b), SES
shall be entitled to require NSS to take actions in accordance with Sections
2(a) and (b) below, as determined by SES in its sole discretion, in respect of
the FSS Filing and the BSS Filing, respectively, and NSS shall be obliged
accordingly to so act:

 

(a) FSS Filing. SES shall be entitled to elect (on a one-time only basis) either
to (i) be authorized to bring the FSS Frequencies at 125° West into use using
the FSS Filing (the “Dutch Method”) or (ii) be authorized to bring the FSS
Frequencies into use at 125° West using one of the Other Filings (not being the
FSS Filing) (the “non-Dutch Method”). SES’ election of the Dutch Method or the
non-Dutch Method shall be stated clearly in its notice of exercise in accordance
with Section l(b) above and shall be referred to herein as the “SES Preferred
Method of Proceeding.”

 

(i) Dutch Method. In the event that SES elects the Dutch Method as the SES
Preferred Method of Proceeding, then NSS shall use commercial best efforts to
procure, within a period of sixty (60) days of the date of SES’ election, that
SES or such affiliate of SES as SES shall in its sole discretion determine
(including, without limitation, a corporate entity which SES shall cause at NSS’
request to be established in the Netherlands if such an entity is legally
required or necessary to be established in order to obtain the relevant
authorization and which entity shall be owned or controlled directly or
indirectly by SES Global S.A.) (an “SES

 

2

--------------------------------------------------------------------------------


 

Affiliate”) shall become validly and exclusively authorized by the Dutch
Government to operate a satellite (and a follow-on satellite) at 125° West under
the FSS Filing and to exploit the rights afforded under the FSS Filing relating
to such orbital position without material negative limitation or condition,
other than conditions (i) stated in or arising from the FSS Filing under the
Radio Regulations of the ITU, or (ii) those relating to compliance with general
provisions of Dutch law and regulation, (hereinafter “without material condition
or limitation”). NSS shall use commercial best efforts to procure that such
authorization and licensing by the Dutch Government will be achieved in
consultation with SES by one of the following means:

 

(A) Direct grant of authorization by the Dutch Government to SES or an SES
Affiliate under the FSS Filing; or

 

(B) Assignment and transfer of NSS’ rights under the NSS Authorization and all
ancillary rights and licenses by NSS to SES or an SES Affiliate by executing and
delivering to SES a legally binding deed of assignment (or similar legal
instrument) in such form as SES may reasonably require (provided that such
requirements shall not exceed those necessary to give legal effect to such
assignment consistent with the intent and purpose of this Section 2(a)(i)) and
which the parties shall use commercial best efforts to conclude expeditiously
(in which case, NSS shall use commercial best efforts to cause the Dutch
Government to consent in writing to such assignment and transfer without
material limitation or condition); or

 

(C) As a least preferred alternative (and consequently NSS shall use reasonable
endeavours to secure means (A) or (B) in preference to this means (C), due
allowance being given to the amount of time required), sub-license of the rights
granted to NSS under its authorization of NSS to use the FSS Filing by the Dutch
Government and all ancillary rights and licenses to SES by executing and
delivering to SES a legally binding sub-license (or similar legal instrument) in
such form as SES may reasonably require (provided that such requirements shall
not exceed those necessary to give legal effect to such sublicense consistent
with the intent and purpose of this Section 2(a)(i)) and which the parties shall
use commercial best efforts to conclude expeditiously (in which case, NSS shall
use commercial best efforts to cause the Dutch Government to consent to such
sub-license without material condition or limitation); or

 

(D) Such other lawful means as may result in SES or an SES Affiliate becoming
authorized to operate a satellite at 125° West under the FSS Filing.

 

(ii) Non-Dutch Method. In the event that SES elects the non-Dutch Method as the
SES Preferred Method of Proceeding, then NSS at its option and in consultation
with SES shall either:

 

(A)      use commercial best efforts to cause the Dutch Government to deliver,

 

3

--------------------------------------------------------------------------------


 

within sixty (60) calendar days of the date of exercise of the Option or such
longer period as the parties may agree in writing, a letter substantially in the
form of Exhibit A (or a letter having substantially the same intent and effect
and providing substantially the same benefit to SES) to the particular
Administration identified by SES In respect of 125° West or an orbital position
adjacent or nearby to 125° West (the “Coordination Letter”); or

 

(B)        prior to the date of expiry of the FSS Filing, not operate nor
authorize the operation of a satellite at 125° West under the FSS Filing. For
avoidance of doubt, NSS shall comply with all of its obligations under this
Section 2(a)(ii) by not bringing 125° West into use under the FSS Filing prior
to such date. NSS shall use its commercial best efforts to cause the Dutch
Government to notify the ITU in writing within the following 90 days that 125°
West has not been brought into use (and, NSS shall provide SES with a copy of
any such notification).

 

(b) BSS Filing. The Parties acknowledge and agree that the primary purpose of
the Option is to provide authorization to SES under the FSS Filing as
contemplated in Section 2(a). Nevertheless, in the event that SES exercises the
Option, then regardless of the SES Preferred Method of Proceeding selected by
SES with respect to the FSS Filing, NSS shall also use reasonable commercial
efforts to procure, within one hundred and eighty (180) days of the date of SES’
election, that SES or an SES Affiliate shall become validly and exclusively
authorized by the Dutch Government to operate a satellite (and a follow-on
satellite) at 125° West under the BSS Filing and to exploit the rights afforded
under the BSS Filing relating to such orbital position by any of the means
described in Section 2(a)(i)(A)-(D) above without material condition or
limitation.

 

(c) Further Undertakings. In the event that SES exercises the Option, the
Parties further agree:

 

(i)             Risk of Failure to Locate a Satellite at 125° West. In the event
that SES elects the Dutch Method as the SES Preferred Method of Proceeding, SES
bears in its entirety any regulatory risk (with either the Dutch Government, the
ITU or any other relevant authority) associated with losing (or failing to
satisfy any condition in) any necessary authorization if such risk arises from
the failure or refusal of SES either to locate an appropriate satellite at 125°
West or to operate a satellite at 125° West within the parameters prescribed by
the FSS Filing or any relevant law or regulation.

 

(ii)          Regulatory Cooperation. In the event that SES elects the Dutch
Method as the SES Preferred Method of Proceeding and NSS procures authorization
for SES or an SES Affiliate to use 125° West through a method other than direct
authorization as described under Section 2(a)(i)(A)-(B) above (or similar
provision for the BSS Filing), then NSS and SES (or the relevant SES Affiliate)
shall cooperate in good faith, using reasonable commercial efforts to
participate in ITU or other regulatory or coordination proceedings to

 

4

--------------------------------------------------------------------------------


 

permit the relevant authorized entity to fulfill obligations that may be
necessary to maintain the authorization and comply with applicable law and
regulation.

 

In this regard, such efforts to maintain the authorization and comply with
applicable law and regulation shall include the following:

 

•                  NSS shall promptly provide SES with details of all
correspondence received by NSS and the Dutch Government related to ITU matters
associated with the NSS Filings,

 

•                  NSS shall take such actions on SES’s behalf as SES
may reasonably direct that are necessary to assist the Dutch Government in
progressing the coordination of the NSS Filings, including requesting the Dutch
Government to send letters regarding the coordination to other administrations
or to the ITU,

 

•                  NSS shall support the Dutch Government in connection with the
NSS Filings by responding in consultation with SES in respect of matters that
may from time to time occur in the normal course of business, including without
limitation, filing fees discussions, space law issues,

 

•                  NSS shall provide complete extracts of all relevant
provisions of frequency coordination agreements in respect of the NSS Filings
entered into by NSS, together with the summary referred to in Section 9 (g),
prior to exercise of the Option and NSS shall not enter into any further
agreements affecting the NSS Filings without SES’s prior approval in writing.
NSS agrees that, during the Exclusivity Period and, subject to exercise of the
Option, thereafter, it shall not take any action or omit to take any action
which has any negative affect on the said summary, and

 

•                  NSS shall take such actions on SES’s behalf as SES
may reasonably direct that are necessary to require the Dutch Government to
protect the NSS Filings, including without limitation the resolution of any
interference event.

 

Notwithstanding the foregoing, the efforts required of NSS herein shall not mean
that NSS has responsibility to develop the FSS or BSS Filings except as
expressly provided in the last sentence of this paragraph, including
responsibility for successful coordination of the FSS or BSS Filing,
participation in proceedings of the US Federal Communications Commission or
other national regulatory bodies outside of the Netherlands, successful
resolution of any interference events, or engaging in public advocacy of SES or
its commercial concerns at the ITU or other regulatory fora. For avoidance of
doubt, SES shall be ultimately responsible for any such activities. In the event
that NSS agrees to make any such efforts at SES’ requests, then NSS shall be
entitled to be reimbursed by SES for such efforts at reasonable and customary
time and material rates.

 

5

--------------------------------------------------------------------------------


 

(iii)       Provision of TT&C. In the event that SES elects the Dutch Method as
the SES Preferred Method of Proceeding and is required by the relevant Dutch
Government authorization to provide satellite operations control (TT&C) of the
satellite located by SES at 125° West from the territory of The Netherlands,
then NSS agrees to enter into customary commercial arrangements with SES or an
SES Affiliate in order to provide such services from its facilities in The
Netherlands (but only for so long as NSS maintains such facilities in The
Netherlands) for service fees no greater than NSS’ average cost to provide such
service for NSS’ own satellites, provided, however, that SES shall bear any
costs associated with providing the necessary equipment (including software),
trained personnel and regulatory approvals (including, without limitation, US
International Traffic in Arms Regulations (ITAR) approvals) to permit NSS to
provide TT&C service to such satellite. NSS shall cooperate as necessary with
SES to secure such regulatory approvals, including without limitation by
concluding with SES a technical assistance agreement in agreed form so as to
obtain such ITAR approvals.

 

(iv)      Regulatory Risk under Other Filings. In the event that SES elects the
non-Dutch Method as the SES Preferred Method of Proceeding, SES bears in its
entirety any regulatory risk (with either the ITU or the relevant regulatory
authority in any country other than the Netherlands) that SES may not be able to
operate a satellite at 125° West under any Other Filings, except in the event
that such inability is the result of NSS’ failure to comply with its obligations
under 2(a)(ii).

 

(v)         Other Notifications. In the event that SES elects the non-Dutch
Method as the SES Preferred Method of Proceeding, and NSS subsequently elects
the course of action described in Section 2(a)(ii)(A), then NSS shall procure
that copies of the Coordination Letter and all applicable notifications are
properly delivered to and made by the Dutch Government at the ITU in a timely
fashion. NSS shall provide SES with a copy of the Coordination Letter following
delivery of it by the Dutch Government to the particular administration
described in Section 2(a)(ii)(A).

 

(vi)      Other regulatory approvals. In the event that SES elects to exercise
the Option, then it shall be the responsibility of SES to procure any and all
regulatory approvals (except as otherwise contemplated in
Section 2(a)-(b) above) in any relevant jurisdiction that may be necessary to
operate a satellite at 125° West. Without limitation, it shall be the
responsibility of SES to obtain any ITAR approvals and, as the case may be,
market access approvals from national regulatory authorities other than the
Netherlands for SES and the SES Affiliate to implement the undertakings in this
Agreement. In the event that SES elects the Dutch Method as the SES Preferred
Method of Proceeding and NSS procures authorization for SES or an SES Affiliate
to use 125° West through a method other than direct authorization as described
under Section 2(a)(i)(A)-(B) above (or similar provision for the BSS Filing),
NSS acknowledges that its continued cooperation may be required to secure

 

6

--------------------------------------------------------------------------------


 

certain regulatory approvals from the Dutch Government as well as the
aforementioned market access approvals and agrees to provide (at SES’ expense)
such support as may be reasonably necessary to obtain, or avoid the requirement
to obtain, such approvals.

 

(vii)   Non-objection to Other Filings. Subject to the last sentence of this
Section 2(c)(vii), in the event that SES elects to exercise the Option, then NSS
shall not object in any forum if SES or an SES Affiliate or any entity permitted
or authorized by SES brings into use any of the NSS Filings or any of the Other
Filings by operating a spacecraft operating transponders using the Overlapping
Frequencies nor shall it object in any forum to any filing made or approval
sought pursuant to or in connection with the NSS Filings or the Other Filings
(including without limitation in any frequency coordination meeting). NSS will
further ensure that any present or future operations and use of or authorized by
NSS or any affiliate of NSS or any entity authorized by NSS with respect to any
frequencies, orbital locations or ITU filings at 125° West or, where they use
frequencies in the same band as those included in the NSS-6 Filing, less than
two (2) degrees adjacent to 125° West, or, where they use frequencies in the
same band as those included in the NSS-10 Filing, less than six (6) degrees
adjacent to 125° West, shall require the prior written consent of SES, such
consent not to be unreasonably withheld or delayed or conditioned (provided,
however, that nothing in this provision shall be deemed to apply to any entity
that acquires (by any means) all or substantially all of the business and assets
of NSS). For the avoidance of doubt, the parties agree that any future
operations and use of or authorized by NSS or any affiliate of NSS or any entity
authorized by NSS with respect to any frequencies, orbital locations or ITU
filings (other than the NSS Filings which shall be addressed by this Agreement)
two (2) or more degrees adjacent to 125° West (in the case where they use
frequencies in the same band as those included in the NSS-6 Filing), or six
(6) or more degrees adjacent to 125° West (in the case where they use
frequencies in the same band as those included in the NSS-10 Filing) are not
intended to be and shall not be addressed by this Section 2(c)(vii), but shall
be addressed by the parties in accordance with the relevant international and
national treaties, laws, rules, and regulations then applicable.

 

3. NSS Representations and Warranties and Undertakings. Subject to the
provisions of Section 5 below, NSS represents and warrants that, at the date of
this Agreement, NSS has not brought into use any of the Ku-band frequency
assignments pursuant to the NSS Filings at 125° West or at an orbital position,
(i) in the case of those frequency assignments included in the NSS-6 Filing or
within the same band, within five (5) degrees or less adjacent to 125° West
which are co-frequency with those of any of the Other Filings, and (ii) in the
case of those frequency assignments included in the NSS-10 Filing or within the
same band, within ten (10) degrees or less adjacent to 125° West which are
co-frequency with those of any of the Other Filings, nor authorized any other
person or entity to use any of the NSS Filings, nor traded, assigned,
transferred, licensed, or in any way entered into any legally binding agreement
with any third party to do the

 

7

--------------------------------------------------------------------------------


 

same with respect to any of the NSS Filings. Furthermore, NSS undertakes to SES
that it shall not take any of those actions described in the preceding sentence
from the date of this Agreement during the Exclusivity Period or, in the event
that SES exercises the Option and pays the consideration therefor in accordance
with the terms of this Agreement, thereafter.

 

4. Termination

 

(a) Termination Due to Failure of Performance by NSS. In the event that SES
exercises the Option as described in Section l(b) and, (i) NSS does not comply
with its obligations in Section 2(a), and such unexcused failure of compliance
shall remain uncured for a period of (30) days following the delivery of written
notice from SES to NSS, or (ii) an authorization that is required to be procured
by NSS from the Dutch Government in accordance with the provisions of
Section 2(a) is not so procured following the aforementioned notice and 30-day
cure period, or (iii) there is a material breach of any of the representations
and warranties given by NSS in this Agreement and such breach shall remain
uncured following the aforementioned notice and 30-day cure period, then,
without prejudice to either party’s rights and remedies, including without
limitation in respect of an antecedent breach, SES shall be entitled to
terminate its applicable obligations under this Agreement, which on such
termination shall have no further force and effect; provided, however, that the
obligations in this Section 4 and in Sections 16, 17, 18 and 20 hereof shall
survive any such termination. Furthermore, on such termination, NSS shall refund
to SES the Option Grant Fee and the Option Exercise Fee in full, together with
an interest charge of 8% p.a. accruing on a daily basis from the date of payment
by SES.

 

(b) Termination Due to Failure of Performance by SES. In the event that, at any
time prior to payment by SES to NSS of the Option Exercise Fee (but at no time
thereafter), SES does not comply with its obligations in this Agreement, by
taking actions or failing to act in a manner so as to hinder, delay or undermine
NSS’ efforts or ability to obtain any authorization, make any required
notification or undertake any other action that may be required or desirable in
order for in each case NSS to perform its obligations pursuant to Section 2(a),
and such unexcused failure of compliance shall remain uncured for a period of
thirty (30) days following the delivery of written notice from NSS to SES, then
without prejudice to either party’s rights and remedies, including without
limitation in respect of an antecedent breach, NSS shall be entitled to
terminate its obligations under this Agreement which on such termination shall
have no further force and effect; provided, however, that the obligations in
this Section 4 and in Sections 16, 17, 18 and 20 hereof shall survive any such
termination. Furthermore, on such termination, NSS shall be permitted to retain
the Option Grant Fee if such termination event occurs during the Exclusivity
Period. Nothing in this Section 4(b) is intended to limit any right or remedy
that NSS may have at law or in equity against SES in the event that, following
SES’ exercise of the Option, any uncured failure of compliance by SES
contributes to NSS’ inability to obtain a required authorization that would
otherwise entitle NSS to receive the Option Exercise Fee.

 

8

--------------------------------------------------------------------------------


 

5. Non-exercise of Option. In the event that the Option is not exercised by SES
prior to the expiration of the Exclusivity Period, the Option shall lapse and
this Agreement shall have no further force and effect unless renewed and
extended by mutual consent of the parties; provided, however, that the
obligations in Sections 16, 17, 18 and 20 hereof shall survive any such
termination. The Option Grant Fee is nonrefundable, notwithstanding SES’ failure
to exercise the Option for any reason, except as provided in Section 4.

 

6. Payment of Option Grant Fee. Within ten (10) business days of the date of
this Agreement, SES shall pay to NSS by wire transfer the Option Grant Fee to
the following account:

 

Account Name:

New Skies Satellites BV

Account Number

52.73.52.993

Bank:

ABN AMRO Bank NV

Address:

Gustav Mahlerlaan 10,

 

1000 EA Amsterdam

 

The Netherlands

SWIFT:

ABNANL2A

 

In the event that SES extends the Exclusivity Period pursuant to Section 1 of
this Agreement, then SES shall pay to NSS the total amount of the fees for such
extension by no later than 21 August 2005 or such later date as the parties
may agree.

 

7. Payment of Option Exercise Fee. Following exercise of the Option, SES shall
pay to NSS by wire transfer the sum of Nine Million United States Dollars
(US$9,000,000) (the “Option Exercise Fee”) as follows:

 

(a) in the event that SES elects the Dutch Method as the SES Preferred Method of
Proceeding, then no later than ten (10) days following the delivery by NSS to
SES of a valid copy of the relevant authorization and other documents required
to be executed by NSS as specified in Section 2(a)(i), SES shall pay to NSS the
Option Exercise Fee; or

 

(b) in the event the SES elects the non-Dutch Method as the SES Preferred Method
of Proceeding, then SES shall pay to NSS the Option Exercise Fee on the earlier
of the following dates: (i) the date that is ten (10) days after delivery of the
Coordination Letter by the Dutch Government to the relevant Administration
contemplated in Section 2(a)(ii)(A) hereof; or (ii) assuming the circumstances
contemplated in Section 2(a)(ii) (B) apply, the date that is ten (10) days after
delivery of the written notification by the Dutch Government to the ITU
contemplated in Section 2(a)(ii)(B) hereof.

 

9

--------------------------------------------------------------------------------


 

SES shall make payments of the Option Exercise Fee to the following account:

 

Account Name:

New Skies Satellites BV

Account Number

52.73.52.993

Bank:

ABN AMRO Bank NV

Address:

Gustav Mahlerlaan 10,

 

1000 EA Amsterdam

 

The Netherlands

SWIFT:

ABNANL2A

 

8. [Intentionally omitted]

 

9. NSS hereby represents and warrants to SES on the date of this Agreement and
which shall be deemed repeated on the date of exercise of the Option and on each
date an authorization is duly delivered pursuant to Section 2 (in the case of
the Dutch Method being chosen) or on the date of the delivery of the
Coordination Letter (in the case of the non-Dutch Method being chosen) that:

 

(a) It has the right, power and authority to enter into and perform its
obligations under this Agreement;

 

(b) The execution, delivery and performance by NSS of this Agreement has been
duly and validly authorized, and no additional corporate authorization or
consent is required in connection with the execution, delivery and performance
by NSS of this Agreement, and this Agreement constitutes a valid and legally
binding obligation of NSS, enforceable in accordance with its terms;

 

(c) The fulfillment of its obligations will not constitute a material violation
of any existing applicable laws of any governmental entity or contract to which
it is subject;

 

(d) The statements concerning NSS and the NSS Filings in the Whereas clauses
above are true and accurate;

 

(e) It has not granted any rights or incurred any obligations to act or refrain
from acting in connection with 125° West or the NSS Filings;

 

(f) NSS possesses all rights under the NSS Authorization, a true and complete
copy of the NSS Authorization has been shown to SES’ counsel subject to a
nondisclosure obligation and shall be made available to SES at SES’ written
request, subject to a commercially standard confidentiality undertaking being
executed by the parties, following SES’ exercise of the Option. There are no
other material provisions of Dutch law or regulation concerning the NSS
Authorization and its use, including without limitation any milestones for
bringing in to use the NSS Filings, except as provided in the NSS Authorization
and the Radio Regulations of the ITU. NSS is entitled to deal in the NSS
Authorization with SES in the manner contemplated in this Agreement. There are
no adverse claims, third party rights, charges, mortgages or encumbrances over
the NSS Authorization that

 

10

--------------------------------------------------------------------------------


 

will be triggered by or in any way adversely affect performance of the Parties’
respective obligations under this Agreement, SES being entitled to acquire
rights in accordance with the terms of this Agreement free and clear of such
claims, rights, charges, mortgages or encumbrances. The NSS Authorization is
currently valid and NSS’ management does not know of any reason or ground
(having made all reasonable inquiry) for termination of the NSS Authorization.
NSS has complied with all terms of the NSS Authorization and has not committed
nor permitted any uncured breach of any provision of the NSS Authorization. NSS’
management does not know (having made all reasonable inquiry) of any litigation
or claim concerning the NSS Authorization that is or will be reasonably likely
to adversely affect performance of the Parties’ respective rights and
obligations under this Agreement. There are no material fees, payments or
penalties due in connection with the NSS Authorization; and

 

(g) A detailed and accurate summary of the inter-satellite network frequency
coordination position of the NSS Filings under the Radio Regulations of the ITU
has been shown to SES’ counsel subject to a nondisclosure obligation.

 

10. SES hereby represents and warrants to NSS on the date of this Agreement and
which shall be deemed repeated on the date of exercise of the Option and on each
date an authorization is duly delivered pursuant to Section 2 (in the case of
the Dutch Method being chosen) or on the date of the delivery of the
Coordination Letter (in the case of the non-Dutch Method being chosen) that:

 

(a) It has the right, power and authority to enter into and perform its
obligations under this Agreement;

 

(b) The execution, delivery and performance by SES of this Agreement has been
duly and validly authorized, and no additional corporate authorization or
consent is required in connection with the execution, delivery and performance
by SES of this Agreement, and this Agreement constitutes a valid and legally
binding obligation of SES, enforceable in accordance with its terms; and

 

(c) The fulfillment of its obligations will not constitute a material violation
of any existing applicable laws of any governmental entity or contract to which
it is subject.

 

11. Without prejudice to either party’s other rights and remedies, if either
party fails to comply with its obligations under this Agreement, then the other
party shall be entitled to the remedy of specific performance or other equitable
relief against the non-complying party, without the necessity of posting a bond,
and without the necessity of establishing the inadequacy of any remedy at law.
Subject to the limitations set forth in Section 17 below, if either party
breaches its obligations hereunder, then the non-breaching party shall also be
entitled to exercise all rights available to it under law or in equity.

 

12. This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both

 

11

--------------------------------------------------------------------------------


 

written and oral, with respect to the subject matter hereof.

 

13. Neither party may assign its rights or obligations under this Agreement
without the prior written consent of the other party; provided, however, that
either party (i) may assign, pledge and grant a security interest in its right,
title and interest, in, to and under this Agreement and its rights hereunder as
collateral security for any present or future indebtedness, and (ii) may assign
its rights and obligations without consent to any entity that acquires all or
substantially all of such party’s assets or otherwise succeeds to such party’s
interests by way of merger, acquisition or other strategic transaction, and
(iii) may assign its rights and obligations without consent to any entity that
is an affiliate of that party capable of exercising such rights and performing
such obligations.

 

14. This Agreement may not be amended or modified except by an instrument in
writing signed by each of the parties hereto.

 

15. Failure or delay by any party to this Agreement in exercising any right or
remedy of that party under this Agreement shall not operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any right or remedy
preclude any other or future exercise of such right or remedy or the exercise of
any other right or remedy. Any waiver of a breach of, or a default under, any of
the terms of this Agreement shall not be deemed a waiver of any subsequent
breach or default, and shall in no way affect the other terms of this Agreement.

 

16. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF ENGLAND AND WALES, AND SUCH LAWS SHALL APPLY TO ANY DISPUTES OR
CONTROVERSIES ARISING HEREUNDER. EACH PARTY HERETO AGREES THAT IT SHALL BRING
ANY ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS
AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN
THE COURTS OF ENGLAND (THE “CHOSEN COURT”) AND (I) IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE CHOSEN COURT, (II) WAIVES ANY OBJECTION TO LAYING
VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE CHOSENCOURT, (III) WAIVES ANY
OBJECTION THAT THE CHOSEN COURT IS AN INCONVENIENT FORUM OR DOES NOT HAVE
JURISDICTION OVER ANY PARTY HERETO, AND (IV) AGREES THAT SERVICE OF PROCESS UPON
SUCH PARTY IN ANY SUCH ACTION OR PROCEEDING SHALL BE EFFECTIVE IF NOTICE IS
GIVEN IN ACCORDANCE WITH SECTION 18 OF THIS AGREEMENT.

 

17. Limitation of Liability. Notwithstanding anything else herein to the
contrary, in no event will either party be liable for any incidental,
consequential or special damages or loss of revenues, whether foreseeable or
not, occasioned by any default by such party hereunder or any other cause. In no
event will either party be liable for any direct damages in excess of US
$9,500,000 (plus, as determined by any applicable court, applicable interest,
legal costs and attorneys fees) as a result of any default hereunder or any
other cause unless as a result of such party’s willful breach of its obligations
set forth

 

12

--------------------------------------------------------------------------------


 

herein.

 

18. Notices. All notices or other communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended, if delivered by registered or certified
mail, return receipt requested, or by a national courier service, or if sent by
telecopier, provided that the telecopy is promptly confirmed by telephone
confirmation thereof, to the person at the address set forth below, or such
other address as may be designated in writing hereafter, in the same manner, by
such party:

 

To NSS:

 

New Skies Satellites B.V.

Rooseveltplantsoen 4

2517KR The Hague

The Netherlands

Attention:   General Counsel

Facsimile No.: +31-70 306 4201

 

To SES:

 

SES Global Satellite Leasing Limited

15-19 Athol Street,

Douglas,

Isle of Man IMI 1LB Attention: Company Secretary

Facsimile No.: +44 1624 638333

 

19. If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable (in whole or in part) for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Agreement had been executed with the invalid or unenforceable
portion eliminated, provided that this Agreement as so modified or as further
modified by a court shall continue to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement, with such further
modifications by a court, will not substantially impair the respective benefits
or expectations of the parties to this Agreement. If any such modification or
deletion would fail to express the original intentions of the parties as to the
subject matter of this Agreement, it is the parties’ intention that this
Agreement be modified, or other actions be taken by a court or other appropriate
body, to reflect such intentions, or at a minimum to restore the parties to the
positions they were in prior to execution and delivery of this Agreement.

 

20. Each of the parties hereby agrees that, except as may be required to comply
with the requirements of all applicable laws or rules of a recognized stock
exchange, no press release or similar public announcement or communication shall
be made or caused to be made concerning the execution or performance of this
Agreement or its contents unless specifically approved in writing in advance by
the other party hereto (which approval

 

13

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld or delayed). In the event of disclosure
required by law or rule of a recognized stock exchange, disclosure may be
permitted so long as prior to any such disclosure the disclosing party provides
the other party with the greatest written notice permitted under the
circumstances, so that the disclosing party may seek a protective order or other
appropriate remedy. In any such event, the disclosing party will disclose only
such information as is legally required and will exercise reasonable efforts to
obtain confidential treatment for any information being disclosed.

 

21. This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and all such counterparts together shall constitute but
one and the same instrument.

 

22. The parties shall at their own cost and expense promptly do or procure to be
done all such further acts and things and execute or procure the execution of
all such other documents as may from time to time be necessary for the purpose
of giving the full effect of the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first forth above.

 

 

NEW SKIES SATELLITES B.V.

SES GLOBAL SATELLITE LEASING LIMITED

 

 

 

 

/s/ Daniel S. Goldberg

 

/s/ Roman Bausch

 

By: Daniel S. Goldberg

By: Roman Bausch

Title: CEO

Title: President & CEO

Date: July 11, 2005

Date: July 11, 2005

 

14

--------------------------------------------------------------------------------